DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendments
	Applicant’s amendments to the claims of May 12, 2021, in response to the Office Action of November 12, 2021, are acknowledged.

Response to Arguments
	Applicant’s arguments are moot in view of the new prior art cited below.  

Status of the Claims
	Claims 1, 18-21, and 23-30 are pending and examined.  Claims 1, 23, 25-30 are allowed.  Claims 19 and 20 remain objected to as being dependent upon a rejected based claim, but contain allowable subject matter if rewritten in independent form.
	Claims 18, 21, and 24 are rejected.

Allowable Subject Matter
Claims 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Allowable Subject Matter
Claims 1, 23, 25, 25-30 are allowed.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 18 and 24 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by STN CAS RN’s: 55320-46-20 (entered Nov 16, 1984); 802551-05-90 (entered Nov 16, 1984); and 54156-40-0 (entered Nov 16, 1984).

    PNG
    media_image1.png
    604
    632
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    564
    625
    media_image2.png
    Greyscale

With regard to claim 24, it would appear that the compound is suitable for use in a human.  Suitability merely means that it could contact a human, e.g.  Suitable for use does not require systemic administration, e.g.

    PNG
    media_image3.png
    650
    845
    media_image3.png
    Greyscale


The compounds shown above are compounds of claim 18, wherein R4 is H; R3 is H; and X1 is aminoalkyl at X1 or substituted amino at R3. The proviso of claim 18 does not exclude these embodiments.
	As such, claim 18 is anticipated by the prior art.

Claim 21 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by STN CAS RN: 38676-99-2 (entered Nov 16, 1984).

    PNG
    media_image4.png
    683
    944
    media_image4.png
    Greyscale

The compounds shown above are compounds of claim 18, wherein R4 is NH2; R3 is H; R5 is alkyl; and X1 is NH2. The proviso of claim 18 does not exclude these embodiments.
	As such, claim 21 is anticipated by the prior art.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED D. BARSKY whose telephone number is (571)-272-2795. The examiner can normally be reached on Monday through Friday from 8:30 to 5:30.           If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/JARED BARSKY/Primary Examiner, Art Unit 1628